Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

PATRICIA ORDORICA,)
		    No. 08-02-00340-CV

)
			Appellant,)
			Appeal from

)
v.)
		County Court at Law No. 5

)
ANTHONY JUARBE,)
		  of El Paso County, Texas

)
			Appellee.)
		         (TC# 2000-3228)


MEMORANDUM OPINION

	On March 18, 2004, the Court issued an opinion affirming the trial court's judgment. 
Pending before the Court is the joint motion of Appellant, Patricia Ordorica, and Appellee, Anthony
Juarbe, to dismiss this appeal with prejudice pursuant to Tex. R. App. P. 42.1, which states that:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as follows:

	(1) On Motion of Appellant.  In accordance with a motion of appellant, the court may
dismiss the appeal or affirm the appealed judgment or order unless disposition would
prevent a party from seeking relief to which it would otherwise be entitled.

	(2) By Agreement.  In accordance with an agreement signed by the parties or their
attorneys and filed with the clerk, the court may:

		(A) render judgment effectuating the parties' agreements;

		(B) set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance wit [sic] the agreements; or

		(C) abate the appeal and permit proceedings in the trial court to
effectuate the agreement.
	By their motion, Appellant and Appellee voluntarily request dismissal of the appeal because
the parties have settled all matters in controversy.  The motion is granted.  We therefore withdraw
our judgment and opinion dated March 18, 2004, and dismiss the appeal with prejudice.  Pursuant
to the parties' agreement, we assess costs against the party incurring same.  See Tex.R.App.P.
42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


May 20, 2004						 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.